Case 5:19-cv-02186-PVC Document 26 Filed 03/23/21 Page 1 of 1 Page ID #:1360



 1
 2                                                                     JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   EMME J. C., 1                                 Case No. EDCV 19-02186 PVC
12                       Plaintiff,
13          v.                                      JUDGMENT
14   ANDREW M. SAUL, Commissioner of
     Social Security,
15
                         Defendant.
16
17
18         IT IS ADJUDGED that the decision of the Commissioner is REVERSED and that
19   the above-captioned action is REMANDED to the Commissioner for further action
20   consistent with the Court’s Memorandum Decision and Order.
21
     DATED: March 23, 2021
22
23
                                              PEDRO V. CASTILLO
24                                            UNITED STATES MAGISTRATE JUDGE
25
26
     1
      The Court partially redacts Plaintiff’s name in compliance with Federal Rule of Civil
27   Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United States.
28
